Case: 13-10146       Document: 00512322961         Page: 1     Date Filed: 07/26/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 26, 2013
                                     No. 13-10146
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JOSE ALFREDO GUADIAN-SALAZAR,

                                                  Plaintiff-Appellant

v.

GOVERNMENT EMPLOYEE’S INSURANCE COMPANY; LINDA BROWN,
Claim Examiner-H083; WILLIAM W. WOOD, Policy Holder/Insured,

                                                  Defendants-Appellees


                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 6:12-CV-43


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       Jose Alfredo Guadian-Salazar (Guadian), federal prisoner # 78944-179,
moves this court for leave to proceed in forma pauperis (IFP) in his appeal of the
district court’s dismissal of his 42 U.S.C. § 1983 civil rights lawsuit as frivolous.
By moving for IFP status here, Guadian is challenging the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997); FED. R. APP. P. 24(a). Guadian’s brief on appeal


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-10146     Document: 00512322961      Page: 2    Date Filed: 07/26/2013

                                  No. 13-10146

makes only a conclusional assertion of good faith. He does not address the
district court’s reasons for its certification decision. See Baugh, 117 F.3d at 202.
Accordingly, his challenge to the district court’s certification decision is deemed
abandoned. See Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987). Guadian has not shown that his appeal involves “legal
points arguable on their merits (and therefore not frivolous).” Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation
omitted). Therefore, Guadian’s motion for leave to proceed IFP on appeal is
DENIED, and his appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at
202 & n.24; 5TH CIR. R. 42.2.
      The dismissal of Guadian’s complaint as frivolous in the district court and
the dismissal of his appeal each counts as a strike pursuant to 28 U.S.C.
§ 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).
Guadian is CAUTIONED that if he accumulates three § 1915(g) strikes, he will
not be able to proceed IFP in any civil action or appeal filed while he is
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g).




                                          2